PER CURIAM.
This cause was heard upon the transcript, briefs and arguments of counsel, and it appearing that there was substantial evidence to support the verdict, and that there was therefore no error to decline to direct the jury to return a verdict for appellant or to decline to grant appellant’s motion for judgment, notwithstanding the verdict, and it appearing that the court did not err in holding that appellee’s right of recovery was based upon the laws of Ohio, or in declining to charge the jury that appellee’s decedent was engaged in interstate commerce at the time he was injured, and it appearing that there is no reversible error upon the record, it is therefore ordered and adjudged that the judgment appealed from be and the same is affirmed.